Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attorney's Docket No.: P201807240US01
IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE

In re application of: 	Xie et al.  	  Group:	2135
Serial No.:			16/280,980 	  Examiner:	Tuan Thai
For:   MIGRATION OF DATA FROM A STORAGE CONTROLLER TO CLOUD STORAGE BY USING PARALLEL READERS FOR THE DATA.


1. 	This action is responsive to amendment filed January 22, 2021.  Claims 4, 11 and 18 have been cancelled, claims 21-23 are newly added.  Claims 1-3, 5-10, 12-17 and 19-23 are presented for examination and now allowed.

REASONS FOR ALLOWANCE
2.	The following is an Examiner's Statement of Reasons for Allowance:
	The prior arts of record do not teach nor suggest, either alone or in combination, all the limitations of the amended 
data migration method involves generating metadata that indicates a mapping of tracks of the source dataset to tracks of the migrate dataset. The method also involves decreasing a speed at which the migrate is performed by reducing a number of the readers that execute in parallel in response to determining that operations with a higher priority than the request are pending. The resources are freed up for the operations with the higher priority than the request by reducing the number of the readers that execute in parallel.  Particularly, the prior arts do not teach receiving a request from a host to migrate a source dataset comprising a plurality of tracks to a cloud storage by a storage controller; initiating a plurality of readers to read the plurality of tracks of the source dataset in parallel, wherein each of the plurality of readers reads different tracks from the source dataset and transmits the tracks that are read from the source dataset to a migrator; for each track received by the migrator from the plurality of readers, appending the track sequentially to a migrate dataset to be stored in the cloud storage, wherein an order of the plurality of tracks in the source dataset differs from the order of the plurality of tracks in the migrate dataset, in response to a first reader of 
	Claims 2-3, 5-7, 21; 9-10, 12-14, 22; 16-17, 19-20 and 23 further limit the allowable independent claims 1, 8 and 15.  These claims are therefore allowable for the same reason as being set forth above.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 14, 2021
/TUAN V THAI/Primary Examiner, Art Unit 2135